DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 25 March 2021 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 25 March 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 9, 11–13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of EP 2130402 B1 (published 22 May 2013) (“Over”)1, US Patent Application Publication 2016/0014498 (published 14 January 2016) (“Paschel”); DestinyTool, What is the Difference between Ra & RMS?, https://web.archive.org/ web/20160217003912/https://www.destinytool.com/surface-finish.html (archived by WayBackMachine on 17 February 2016) (last accessed 29 July 2020); US Patent 6,094,493 (patented 25 July 2000) (“Borowsky”); US Patent 6,627,321 (patented 30 September 2003) (“Ellingsen”); US Patent 5,484,286 (patented 16 January 1996) (“Hansson”) and US Patent Application Publication 2011/0081031 (published 07 April 2011) (“Abolfathi”).
Claims 10 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Over, Paschel, DestinyTool, Borowsky, Ellingsen, Hansson, Abolfathi and US Patent Application Publication 2010/0191324 (published 29 July 2010) (“Klocke”).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Over, Paschel, DestinyTool, Borowsky, Ellingsen, Hansson, Abolfathi, the Klocke and US Patent Application Publication 2009/0023109 (published 22 January 2009) (“Jinton”).
Claim 8 is drawn to “a hearing device.” The hearing device comprises the following:
“a housing comprised of titanium, the housing custom formed to fit at least partially within an ear canal of a user,
, the surface corresponding to an outermost surface of the titanium that forms the housing.”
The Over reference describes a method for producing an otoplastic, including a housing for an in-ear monitor. Over at ll. 10–18, 30–36. The housing is modeled in CAD based on impressions of a user’s ear canals and generated by selective laser welding/melting of titanium powder, to form a titanium housing. Id. at ll. 10–18, 62–71, 503–510, 597–605. The surface—i.e., outermost surface—is then treated in two steps, including trovalizing/trowalizing (i.e., vibratory grinding) and the application of abrasives. Id. at ll. 617–622.
The Over reference accordingly describes the production of a titanium hearing device housing that is custom formed to fit in a user’s ear canal. Over also describes the application of surface treatments to the outermost surface of the titanium hearing device housing. However, the Over reference does not describe the resulting, or even desired, arithmetical mean roughness of the housing’s outermost surface.
One of ordinary skill in the art would have known that hearing device housings, particularly those designed to fit within a user’s ear canal, must exhibit biocompatibility and preferably exhibit a pleasing appearance. See Over at ll. 62–71. Both of these goals are achieved through the use of titanium. Id. Further, the Borowsky reference and the Paschel reference both teach and suggest the benefits of manufacturing a hearing device housing to l. 63 to col. 2 l. 17; Paschel at ¶ 28. And one known method for ensuring a secure fit is to control the housing’s surface roughness. Borwosky at col. 1 l. 63 to col. 2 l. 17; Paschel at ¶ 28. The Paschel reference, for example, describes an in-the-canal housing having an RMS surface roughness in the range of 1–30 microns. Id. One of ordinary skill in the art would know that RMS surface roughness is not an equivalent measure to an arithmetic mean surface roughness, but that they are similar because they both measure the average roughness of a surface. See DestinyTool. Moreover, one of ordinary skill would have recognized that an RMS surface roughness is generally larger than an arithmetic mean surface roughness since peaks in the RMS average calculation are exponentially weighted. See id. Accordingly, the Borowsky and the Paschel references reasonably suggest roughening the outer surface of Over’s titanium hearing device housing. The Paschel reference suggests, as a starting point for routine experimentation, roughing the housing to include an arithmetic mean surface roughness of a canal contacting housing of around 1–30 microns for the purposes of suitable in canal retention of a hearing device housing. One of ordinary skill would have then performed routine testing to identify a desired roughness that balances retention strength, see Ellingsen at col. 4 l. 61 to col. 6 l. 25; Hansson at (describing lower surface roughness limit of 0.3 microns for retention purposes), finish appearance, and user comfort, see Abolfathi at Table 3 (describing upper surface roughness limit of 32 microns for comfort 
Claim 9 depends on claim 8 and further requires the following:
“wherein the arithmetical mean roughness is based on International Organization for Standardization (ISO) 4287 or ISO 4288.”
The obviousness rejection of claim 8 shows the obviousness of producing an in-canal titanium housing with an arithmetical mean surface roughness of 1–30 microns. One of ordinary skill in the art would have been motivated to use a standard measuring technique to control and verify the housing’s surface roughness. The Examiner takes Official notice of the claimed standards ISO 4287, 4288, which specify industry standards for measuring average surface roughness. Accordingly, it would have been obvious to apply the measuring standards set forth in ISO 4287 or 4288 to determine and control the surface roughness of Open’s housing. For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi references makes obvious all limitations of the claim.
Claim 10 depends on claim 8 and further requires the following:
“wherein the surface of the housing was formed by vibratory grinding.”
The Over reference describes trovalizing the surface of the titanium housing. Over at ll. 617–621. Cf. Klocke at ¶ 41. For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the 
Claim 16 depends on claim 8 and further requires the following:
“wherein the housing is a non-lacquered hearing device housing.”
Similarly, Over contemplates leaving the titanium surface of a hearing aid housing in a non-lacquered state. See Over at ll. 63–65 (“Titanium earmoulds are not only used—because of their "noble" appearance—for optical reasons, but above all for medical reasons: titanium is anti-allergenic and biocompatible without any additional coating.”) (emphasis added). For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi references makes obvious all limitations of the claim.
Claim 11 is drawn to “a method of manufacturing a housing for a hearing device.” The following table illustrates the correspondence between the claimed method and the Over reference.
Claim 11
The Over Reference
“11. A method of manufacturing a housing for a hearing device, the method comprising:
The Over reference describes a method for producing an otoplastic, including a housing for an in-ear monitor. Over at ll. 10–18, 30–36.
“designing a model of the housing for the hearing device using a modeling software;
“based on the model, generating a preform of the housing from a metal powder including titanium, the titanium housing custom formed to fit at least partially within an ear canal of a user; and
Id. at ll. 10–18, 62–71, 503–510, 597–605. The preform is then further processed to produce a titanium housing that will then fit in the user’s ear canals. Id. at ll. 617–622. 
such that an arithmetical mean roughness of the surface is 0.7 -1.8 µm, the surface corresponding to an outermost surface of the titanium that forms the housing.”
The outer housing surface is treated in two steps, including trovalizing/trowalizing (i.e., vibratory grinding) and the application of abrasives. Id. at ll. 617–622. Over does not discuss the resulting roughness.

Table 1
The Over reference accordingly describes the production of a titanium hearing device housing. Over also describes the application of surface treatments to the titanium hearing device housing. However, the Over reference does not describe the resulting, or even desired, arithmetical mean roughness of the housing’s surface.
One of ordinary skill in the art would have known that hearing device housings, particularly those designed to fit within a user’s ear canal, must exhibit biocompatibility and preferably exhibit a pleasing appearance. See Over at ll. 62–71. Both of these goals are achieved through the use of titanium. Id. Further, the Borowsky reference and the Paschel reference both teach and suggest the benefits of manufacturing a hearing device housing to provide a secure fit. Borwosky at col. 1 l. 63 to col. 2 l. 17; Paschel at ¶ 28. And one known method for ensuring a secure fit is to control the housing’s surface roughness. Borwosky at col. 1 l. 63 to col. 2 l. 17; Paschel at ¶ 28. The Id. One of ordinary skill in the art would know that RMS surface roughness is not an equivalent measure to an arithmetic mean surface roughness, but that they are similar because they both measure the average roughness of a surface. See DestinyTool. Moreover, one of ordinary skill would have recognized that an RMS surface roughness is generally larger than an arithmetic mean surface roughness since peaks in the RMS average calculation are exponentially weighted. See id. Accordingly, the Borowsky and the Paschel references reasonably suggest roughening the outer surface of Over’s titanium hearing device housing. The Paschel reference suggests, as a starting point for routine experimentation, roughing the housing to include an arithmetic mean surface roughness of a canal contacting housing of around 1–30 microns for the purposes of suitable in canal retention of a hearing device housing. One of ordinary skill would have then performed routine testing to identify a desired roughness that balances retention strength, see Ellingsen at col. 4 l. 61 to col. 6 l. 25; Hansson at (describing lower surface roughness limit of 0.3 microns for retention purposes), finish appearance, and user comfort, see Abolfathi at Table 3 (describing upper surface roughness limit of 32 microns for comfort purposes). For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the arithmetical mean roughness is based on International Organization for Standardization (ISO) 4287 or ISO 4288.”
The obviousness rejection of claim 11 shows the obviousness of producing an in-canal titanium housing with an arithmetical mean surface roughness of 1–30 microns. One of ordinary skill in the art would have been motivated to use a standard measuring technique to control and verify the housing’s surface roughness. The Examiner takes Official notice of the claimed standards ISO 4287, 4288, which specify industry standards for measuring average surface roughness. Accordingly, it would have been obvious to apply the measuring standards set forth in ISO 4287 or 4288 to determine and control the surface roughness of Open’s housing. For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi references makes obvious all limitations of the claim.
Claim 13 depends on claim 11 and further requires the following:
“wherein the generating of the preform includes selective laser melting.”
The Over reference describes sintering titanium powder through selective laser welding. Over at ll. 124–130, 597–605. For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi references makes obvious all limitations of the claim.
Claim 14 depends on claim 11 and further requires the following:
“wherein the treating of the surface comprises vibratory grinding.”
The Over reference describes trovalizing the surface of the titanium housing to smooth it after manually chiseling of support elements and grinding down attachment points. Over at ll. 617–621. Cf. Klocke at ¶ 41. For the foregoing reasons, the combination of the Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson, the Abolfathi and the; Klocke references makes obvious all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“wherein the treating of the surface further comprises sand blasting.”
The Over reference describes trovalizing the surface of the titanium housing to smooth it after manually chiseling of support elements and grinding down attachment points. Over at ll. 617–621. Cf. Klocke at ¶ 41. Over does not describe treating the surface of the housing with sand blasting.
The obviousness rejection of claim 8, incorporated herein, shows the obviousness of roughening the surface of Over’s titanium housing to improve in-canal retention. The cited Paschel reference suggests an arithmetic mean surface roughness of around 1–30 microns. Paschel achieves the desired roughness using a mold. The Jinton reference describes an alternative approach. More particularly, Jinton describes a titanium bone implant whose surface is roughed through abrasive blasting to produce an arithmetic mean surface roughness of 0.8–1.2 microns. Jinton at ¶ 27. This would have 
Summary
Claims 8–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is 
Response to Applicant’s Arguments
Applicant’s Reply (25 March 2021) has amended the independent claims 1 and 11. This Office action has been appropriately updated. The newly cited references address these additional limitations and further clarify the Office’s position.
Applicant’s Reply at 5–8 (25 March 2021) includes comments concerning the art rejections included in this Office action. The obviousness rejection of claim 8 shows that it would have been obvious to modify Over’s titanium housing so that its surface exhibits an arithmetical mean roughness within the range of 0.7–1.8 microns. The rejection is based on the combined teachings of Over, the Paschel, the Borowsky, the DestinyTool, the Ellingsen, the Hansson and the Abolfathi. Over describes an otoplastic housing for an in-ear monitor (IEM). The otoplastic is made by fusing titanium powder and then surface treating the resulting housing. The Paschel and the newly cited Borowsky references also describe otoplastics. Borowsky’s otoplastic is made of titanium while Paschel’s otoplastic is made of an elastomer. Both references describe the benefits of imparting a controlled roughness to the 
Applicant observes that because Paschel’s otoplastic is made of an elastomer that is described as deforming due to contact with the ear canal, the described roughness would not be applicable to titanium housings. (Reply at 6–7.) The Examiner agrees that it would have been reasonable for one of ordinary skill in the art to consider Paschel’s elastomeric housing and its penchant for deformation when determining a desirable roughness for Over’s titanium housing. However, it is also just as reasonable for one of ordinary skill to rely on Paschel’s teaching as a starting point for experimentation in determining an optimal surface roughness. This is particularly true since no other evidence on record suggests any alternative starting point.
Further, the newly cited references—which are not strictly necessary, but more fully frame the type of experimentation that one of ordinary skill would have undertaken—illustrate the obviousness of the claimed surface roughness range. Hansson, for instance, demonstrates that titanium implant retention improvements are generally seen in the range 0.3 microns to 100 microns. Beyond that range, retention is either compromised or the see generally Ellingsen)  in the range of 0.3 to 32 microns to identify a desired surface roughness for Over’s otoplastic. And it would have been obvious to at least begin experimentation around 1 micron as suggested by Paschel.
Moreover, though Paschel recognizes that some elastomers chosen for use in implementing its otoplastic may deform when being inserted into a user’s ear canal this is not an inherent trait in all disclosed embodiments. In particular, Paschel describes using elastomers having a hardness of 30–50 on a Duromter Shore A scale. Paschel at ¶ 27. This means that at the high end, the chosen elastomer may be harder than a pencil eraser, but not quite as hard as a tire tread. See Smooth-On, http://web.archive.org/web/201807f04025739/ https://www.smooth-on.com/page/durometer-shore-hardness-scale/ (archived by the WayBackMachine on 04 July 2018). In these high-end cases, the elastomer would not be retained in an ear canal largely by virtue of the surface deformation that occurs due to pressure being applied to the housing from the walls of the ear canal. Rather, Paschel provides retention of the elastomer in 
It is true that Paschel does not describe a titanium housing. As noted above, however, the Paschel reference describes a relatively hard elastomer having a Shore hardness of 50A, meaning it is harder than an eraser and approaches the hardness of a tire tread. This suggests that Paschel’s elastomer retention is provided by the surface finish, not compression. The Paschel reference accordingly suggests similarly finishing the surface of a titanium housing, another hard material, with a controlled roughness to improve its retention. And absent any other evidence to the contrary, Paschel’s disclosed range of surface roughness for a relatively hard material (meaning the material is not primarily held in place due to ear canal compression) suggests similarly configuring Over’s titanium housing with a similar surface roughness. For the foregoing reasons, the Applicant has not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

5/21/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Over reference was originally published in the German language. This Office action relies on a machine translation provided by the European Patent Office. All references to the Over reference in this Office action correspond to the lineal pagination of the machine translation.